Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	In Remarks filed on 10/1/2021, no claims were cancelled; claims 1, 11, and 17 were amended; no new claims were added. Claims 1-20 are pending of which claims 1, 11, and 17 are in independent form.
Response to Arguments
Applicant’s arguments in view of amendment of claims have been considered carefully and respectfully but they are not moot in ground of a new rejection based on Gil et al. (US 9,798,883 B1) hereinafter Gil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grajek et al. (US 2018/0069867 A1) hereinafter Grajek, in view of Gil.

As to claim 1,Grajek teaches a method of detecting an anomalous user session, the method comprising: training a supervised learning model to identify the authorized user from the sequence of operations from operations performed in the logon session 
	Grajek does not explicitly teach but Gil teaches “gathering a sequence of operations from operations performed in a logon session for an authorized user” (see col. 3, line 55 through col. 4, line 19, “FIG. 2 illustrates an example implementation of the above method, once initial behavior models have been created for users in the system. The system parses raw data logs to identify applicable user events in the system (step 210). In one embodiment, after an initial training period in which past data logs (e.g., the past 90 days) are parsed for the purpose of creating the initial behavior models, this is done on an on-going basis as raw data logs are received from one or more log systems. The system then creates enriched event logs with additional data that provides further context for the user events (discussed below) (step 220). The system uses the enriched event logs to track users through a " session," which may be a logon session or a defined period of time (step 230). Each user session is then analyzed to determine whether the user behavior is consistent with past behavior for the user and/or user's peers/department or is considered an anomalous behavior (step 240). A risk score is calculated for each user session based at least in part on the analysis in step 240 (step 250). Other factors that may also influence the risk assessment include the user's access authorization level in the system, the value of the data accessed, and threat intelligence information.”; see also col. 9, lines 29-47 for anomalous logon session detection using machine learning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Grajek andGil before him or her, to modify the scheme of Grajek by including Gil. The suggestion/motivation for doing so would have been to detect security risks for unknown attack patterns and attackers impersonating legitimate users of a network by focusing on logon session operation sequence, as briefly discussed in col. 1, line 9 though col. 2, line 6.
Claims 11 and 17 have similar limitations as claim 1 and thus are rejcted under the same rationale as in claim 1.
As to claim 2, in view of claim 1 Grajek teaches wherein the gathering includes collecting process-creation events (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
Claim 12 includes similar limitation(s) as claim 2 and thus rejected under the same rationale as claim 2.
As to claim 3, in view of claim 1 Grajek teaches wherein the gathering includes create, read, update and delete operations (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
Claim 13 includes similar limitation(s) as claim 3 and thus rejected under the same rationale as claim 3.
As to claim 4, in view of claim 1 Grajek teaches where the sequence of operations are attributed to the authorized user via access credentials (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]). 
Claim 14 includes similar limitation(s) as claim 4 and thus rejected under the same rationale as claim 4.
As to claim 5, in view of claim 1 Grajek teaches wherein the training includes machine learning behavior of the authorized user in the logon session (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
As o claim 6, in view of claim 5 Grajek teaches wherein the machine learning includes a multi-label classification process (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
Claims 15 and 16 includes similar limitation(s) as claim 6 and thus rejected under the same rationale as claim 6.
As to claim 7, in view of claim 6 Grajek teaches wherein multi-label classification process is implemented with a long short-term memory architecture (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061])
As to claim 8, in view of claim 1 Grajek teaches wherein the detecting includes determining the prospect that a user of the anomalous session is the authorized user (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061])
As to claim 9, in view of claim 1 Grajek teaches taking a security action if the prospect that the user of the anomalous session is not the authorized user is outside of a threshold amount (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
Claim 20 has/have similar limitations as claim 9 and thus are rejected under the same rationale as in claim 9.
As to claim 10 in view of claim 9 Grajek teaches wherein the security action includes terminating the anomalous session (see para. [0019]-[0024], [0036]-[0040], [0054]-[0061]).
As to claim 18, in view of claim 17, Grajek teaches wherein the instructions are implemented with a security service of a cloud environment (see para. [0066]-[0068]).
As to claim 19, in view of claim 18, Grajek teaches wherein the security service protects cloud-based assets and resources (see para. [0066]-[0068]).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497